AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                           for the
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                             __________ District of __________


JAVO BEVERAGE CO., INC.                                       )
                             Plaintiff                        )
                                v.                            )      Case No.
CALIFORNIA EXTRACTION VENTURES, INC.                          )
AND STEPHEN COREY
                            Defendant
                                                              )

                                              APPEARANCE OF COUNSEL

To:
         The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
          STEPHEN COREY                                                                                               .


Date:     July 22, 2020                                                  /s/ Maya J. S. Kapadia
                                                                                         Attorney’s signature

                                                                        Maya J. S. Kapadia, Cal. Bar No. 288814
                                                                                     Printed name and bar number


                                                                        Garcia Rainey Blank & Bowerbank LLP
                                                                        695 Town Center Drive, Suite 700
                                                                        Costa Mesa, CA 62626-1925
                                                                                               Address

                                                                        mjskapadia@garciarainey.com
                                                                                           E-mail address

                                                                        (858) 382-6100
                                                                                          Telephone number

                                                                        (714) 784-0031
                                                                                            FAX number
